 Case 1:20-cv-00249-HYJ-PJG ECF No. 6, PageID.27 Filed 04/02/20 Page 1 of 4




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION


CHARLES HARPER,

            Plaintiff,                              Hon. Paul L. Maloney

v.                                                  Case No. 1:20-CV-249

ROBERT SPEAKMAN, et al.,

            Defendants.
_________________________________/

                         REPORT AND RECOMMENDATION

      Plaintiff initiated this action on March 20, 2020, against Green Cove Springs

Marina, its President, Robert Speakman, and numerous other individuals and

entities. (ECF No. 1). Because Plaintiff has been permitted to proceed as a pauper,

(ECF No. 4), the Court has reviewed Plaintiff s complaint pursuant to 28 U.S.C.

 1915(e)(2) to determine whether it is frivolous, malicious, or fails to state a claim

upon which relief can be granted.      Pursuant to 28 U.S.C.        636(b)(1)(B), the

undersigned recommends that, save Plaintiff’s claims against Robert Speakman and

Green Cove Springs Marina, this action be dismissed for failure to state a claim on

which relief may be granted.




                                           1
 Case 1:20-cv-00249-HYJ-PJG ECF No. 6, PageID.28 Filed 04/02/20 Page 2 of 4




                                     BACKGROUND

      This is one of two actions Plaintiff has filed concerning one or more boats he

allegedly owns. See also, Harper v. Speakman, Case No. 1:20-cv-250 (W.D. Mich.).

While the allegations and defendants in these two actions are not identical, both

actions concern the same general subject matter and allegations. Plaintiff appears

to allege that Defendants have acted unlawfully with respect to one or more boats

that Plaintiff left in their care.      Specifically, Plaintiff appears to allege that

Defendants damaged and/or failed to repair one or more boats Plaintiff owns.

Plaintiff also appears to allege that Defendants have threatened to place liens on his

property if he fails to pay amounts that are not properly owed.

                                        ANALYSIS

      A claim must be dismissed for failure to state a claim on which relief may be

granted unless the [f]actual allegations [are] enough to raise a right for relief above the

speculative level on the assumption that all of the complaints allegations are true. Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 545 (2007). The Court need not accept as true,

however, factual allegations which are clearly irrational or wholly incredible. Denton v.

Hernandez, 504 U.S. 25, 33 (1992).

      As the Supreme Court has held, to avoid dismissal, a complaint must contain

“sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on

its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 677-78 (2009). This plausibility standard “is

not akin to a ‘probability requirement,’ but it asks for more than a sheer possibility that


                                              2
 Case 1:20-cv-00249-HYJ-PJG ECF No. 6, PageID.29 Filed 04/02/20 Page 3 of 4




a defendant has acted unlawfully.” If the complaint simply pleads facts that are “merely

consistent with” a defendant s liability, it “stops short of the line between possibility and

plausibility of ‘entitlement to relief.’” Id. As the Court further observed:

             Two working principles underlie our decision in Twombly.
             First, the tenet that a court must accept as true all of the
             allegations contained in a complaint is inapplicable to legal
             conclusions. Threadbare recitals of the elements of a cause of
             action, supported by mere conclusory statements, do not
             suffice. . .Rule 8 marks a notable and generous departure from
             the hyper-technical, code-pleading regime of a prior era, but it
             does not unlock the doors of discovery for a plaintiff armed
             with nothing more than conclusions.            Second, only a
             complaint that states a plausible claim for relief survives a
             motion to dismiss. . .Determining whether a complaint states
             a plausible claim for relief will, as the Court of Appeals
             observed, be a context-specific task that requires the
             reviewing court to draw on its judicial experience and common
             sense. But where the well pleaded facts do not permit the court
             to infer more than the mere possibility of misconduct, the
             complaint has alleged - but it has not “show[n]” – “that the
             pleader is entitled to relief.”

Id. at 678-79 (internal citations omitted).

      The allegations in Plaintiff’s complaint are cryptic and difficult to decipher,

focusing on legal conclusions rather than the facts supporting such. Nevertheless, and

giving Plaintiff the benefit of the doubt, the Court finds that Plaintiff has alleged facts

sufficient to state a claim against Defendants Robert Speakman and Green Cove Springs

Marina. With respect to the remaining Defendants, however, Plaintiff has alleged no

factual allegation.




                                              3
 Case 1:20-cv-00249-HYJ-PJG ECF No. 6, PageID.30 Filed 04/02/20 Page 4 of 4




                                     CONCLUSION

      For the reasons discussed herein, the undersigned recommends that Plaintiff s

claims against Defendants Robert Speakman and Green Cove Springs Marina state

a claim and, therefore, should be served and go forward.         With respect to the

remaining Defendants, however, the undersigned recommends that Plaintiff’s claims

be dismissed for failure to state a claim on which relief may be granted.

      OBJECTIONS to this Report and Recommendation must be filed with the Clerk

of Court within fourteen days of the date of service of this notice.         28 U.S.C.

 636(b)(1)(C). Failure to file objections within the specified time waives the right to

appeal the District Court s order.   See Thomas v. Arn, 474 U.S. 140 (1985); United

States v. Walters, 638 F.2d 947 (6th Cir.1981).


                                                Respectfully submitted,


Date: April 2, 2020                               /s/ Phillip J. Green
                                                PHILLIP J. GREEN
                                                United States Magistrate Judge




                                            4
